                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

IN RE: GOLD KING MINE RELEASE
IN SAN JUAN COUNTY, COLORADO,                                    No. 1:18-md-02824-WJ
ON AUGUST 5, 2015

This Document Relates to:    No. 1:16-cv-00465-WJ-LF
                             No. 1:18-cv-00319-WJ

                  MEMORANDUM OPINION AND ORDER
        DENYING NEW MEXICO’S AND UTAH’S MOTION TO DISMISS AND
               GRANTING SUNNYSIDE GOLD CORPORATION’S
                 MOTION FOR LEAVE TO AMEND ANSWERS

       THIS MATTER comes before the Court on States of New Mexico’s and Utah’s Motion

to Dismiss Counterclaims of Defendant Environmental Restoration, LLC and Incorporated

Supporting Memorandum, Doc. 243, filed July 29, 2019 (“Motion to Dismiss”), and Defendant

Sunnyside Gold Corporation’s Motion for Leave to Amend Answers, Doc. 312, filed

September 30, 2019 (“Motion to Amend”).

Procedural Background

       Defendant Environmental Restoration, LLC, (“ER”) filed counterclaims against Plaintiffs

State of New Mexico (“New Mexico”) and State of Utah (“Utah”) for: (i) cost recovery pursuant

CERCLA § 107; (ii) contribution pursuant to CERCLA § 113; and (iii) declaratory relief. New

Mexico and Utah move the Court to dismiss ER’s counterclaims.

       Defendant Sunnyside Gold Corporation (“Sunnyside”) requests leave to amend to add

counterclaims against New Mexico and Utah under CERCLA for cost recovery, contribution and

declaratory judgment.

Cost Recovery

       ER has asserted, and Sunnyside seeks to add, counterclaims for cost recovery pursuant to

42 U.S.C. § 9607(a). To establish a prima facie case under § 9607(a), “a plaintiff must prove
(1) the site is a facility, (2) defendant is a responsible person, (3) the release or threatened release

of a hazardous substance has occurred, and (4) the release or threatened release caused the plaintiff

to incur necessary response costs consistent with the National Contingency Plan (NCP).” Young

v. United States, 394 F.3d 858, 862 (10th Cir. 2005).

New Mexico and Utah’s Motion to Dismiss

        New Mexico and Utah contend that ER failed to state a claim because “ER has not

sufficiently pled that it has incurred or will incur necessary response costs consistent with the

NCP,” noting that “a claimant must plead ‘more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.’” Doc. 243 at 9 (quoting Iqbal, 556 U.S. at 678).

        ER has sufficiently pled that it has incurred or will incur necessary response costs

consistent with the NCP. Rule 8 only requires “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. *(a)(2). ER alleges:

        ER has incurred, and will continue to incur in the future, necessary response costs
        to, among other things, clean up and otherwise respond to the release of alleged
        contaminants from the Gold King Mine, which [New Mexico and Utah allege] is a
        release associated with the Facility, in a manner consistent with the NCP, 40 C.F.R.
        Part 300 et seq. ER has not been and will not be reimbursed by EPA for all of these
        costs under ER’s agreements with EPA. In addition, ER has incurred labor and
        other direct costs and expenses in connection with operating an interim water
        treatment plant in the Cement Creek drainage at Gladstone, Colorado,
        approximately nine (9) miles north of Silverton, Colorado. ER will incur additional
        labor and other direct costs to clean up and otherwise respond to the release of
        contaminants from the Gold King Mine, and to operate the interim water treatment
        plant in the Cement Creek drainage at Gladstone, Colorado.

Doc. 214-1 ¶ 87, Doc. 218-1 ¶ 65.

        New Mexico and Utah also contend that ER fails to state a claim for cost recovery because

        ER does not allege it has incurred costs in connection with the Gold King Mine
        release (the “release”) within the States of New Mexico and Utah … ER’s pleading
        alleges it subsequently incurred costs in Colorado that have in no way caused the
        investigation or remediation of its pollution from the Gold King Mine Blowout in
        the States. Because ER does not and cannot plead its alleged costs were incurred

                                                   2
       to respond to the release that contaminated the States, ER cannot recover such costs
       from the States.

Doc. 243 at 10 (emphasis in original) (noting that “there must be a nexus between the costs claimed

and the contamination caused by the release”) (citing Young v. United States, 394 F.3d 858, 863

(10th Cir. 2005)).

       ER has stated a claim for cost recovery. CERCLA’s cost recovery provision does not

require that ER incur response costs at any particular location to state a claim for liability. See

Tosco Corp. v. Koch Industries, Inc., 216 F.3d 886, 891 (10th Cir. 2000) (“The plaintiff in a

CERCLA response cost recovery action involving multiple potentially responsible persons need

not prove a specific causal link between costs incurred and an individual responsible person’s

waste”). The Sixth Circuit explained:

       It is clear from the text, structure, and legislative history of § 107 that the provision
       does not require a plaintiff to show that a particular defendant caused either the
       release or the incurrence of response costs in order to prove liability … the text of
       § 107 imposes no such causation requirement on its face ... interpreting [§ 107] as
       including a causation requirement makes superfluous the affirmative defenses
       provided in [§ 107(b)], each of which carves out from liability an exception based
       on causation … the final version of the bill ultimately passed by Congress deleted
       the requirement that liability be imposed only on those who ‘caused or contributed
       to the release or threatened release’ contained in the earlier version passed by the
       House of Representatives.

Kalamazoo River Study Group v. Menasha Corp., 228 F.3d 648, 655 (6th Cir. 2000). ER has

alleged that: (1) the river system is a facility because it is where hazardous substances have come

to be located, see Doc. 214 ¶ 80, Doc. 218 ¶ 58 (alleging the Animas and San Juan Rivers and

Lake Powell “comprise a facility within the meaning of CERCLA … because (as [the States of

New Mexico and Utah allege]) it is a ‘site or area where a hazardous substance has been deposited,

stored, disposed of, or placed, or otherwise come to be located’”); (2) New Mexico and Utah, as

owners of the river beds, are responsible persons, see Doc. 214 ¶¶ 68-70 (alleging “the riverbeds



                                                  3
underneath the Animas and San Juan [R]ivers within the geographical boundaries of New Mexico

are the property of [the State of New Mexico], Doc. 218 ¶¶ 47-49 (alleging “the lakebed

underneath Lake Powell is the property of [the State of Utah];” (3) a release of a hazardous

substance has occurred, see Doc. 214 ¶ 80, Doc. 218 ¶ 58; and (4) the release or threatened release

caused ER to incur necessary response costs consistent with the National Contingency Plan (NCP),

see Doc. 214-1 ¶ 87, Doc. 218-1 ¶ 65 (quoted above). ER has met the low burden of stating a

liability claim under CERCLA’s cost recovery provision. The Court denies New Mexico’s and

Utah’s motion to dismiss ER’s cost recovery counterclaims.

Sunnyside’s Motion to Amend

       Utah asserts that Sunnyside’s proposed amendment to add a cost recovery counterclaim is

futile because costs incurred in Colorado have an insufficient nexus to Utah’s contaminated sites

hundreds of miles downstream. See Doc. 346 at 12-15.

       Sunnyside has stated a claim for liability under CERCLA’s cost recovery provision.

Sunnyside has alleged that: (1) the river system is a facility because it is where hazardous

substances have come to be located, see Proposed Counterclaim ¶ 22, Doc. 312-2 (alleging the

“EPA has taken the position that the BPMD facility extends to wherever hazardous substances

originating in the BPMD have come to be located and extends all the way to Lake Powell”); (2)

Utah, as the owner of the river beds, is a responsible person, see Proposed Counterclaim ¶ 32

(alleging “Utah retains ownership and control of the San Juan [R]iver as well as Lake Powell”);

(3) a release of a hazardous substance has occurred, see Proposed Counterclaim ¶¶ 33, 37 (alleging

Utah’s “First Amended Complaint alleges that there was a release or threat[en]ed release of

hazardous substances located in the Animas and San Juan [R]ivers”); and (4) the release or

threatened release caused Sunnyside to incur necessary response costs consistent with the National



                                                4
Contingency Plan, see Proposed Counterclaim ¶¶ 17-18, 38-39 (alleging Sunnyside “has

conducted response actions in the BPMD as ordered by the EPA pursuant to a Unilateral

Administrative Order”). The Court grants Sunnyside’s motion to amend to add cost recovery

claims.

Contribution

          ER has asserted, and Sunnyside seeks to add, counterclaims for contribution pursuant to

42 U.S.C. § 9613(f)(1) which provides that “[a]ny person may seek contribution from any other

person who is liable or potentially liable under section 9607(a) [CERCLA’s liability and cost

provision].” “To establish liability under § 9613(f), it is sufficient for the plaintiff to establish a

connection between a particular defendant and the incurred responses costs vis à vis the

defendant’s identification as a responsible person as defined in § 9607(a).” Tosco Corp. v. Koch

Industries, Inc., 216 F.3d 886, 891 (10th Cir. 2000).

New Mexico’s and Utah’s Motion to Dismiss

          New Mexico and Utah contend that ER has not sufficiently pled necessary response costs

consistent with the National Contingency Plan for its contribution claims. Doc. 243 at 13-16. As

discussed above regarding New Mexico’s and Utah’s motion to dismiss ER’s cost recovery claims,

ER has sufficiently pled necessary response costs consistent with the National Contingency Plan.

The Court denies New Mexico’s and Utah’s motion to dismiss ER’s contribution counterclaims.

Sunnyside’s Motion to Amend

          Utah asserts that Sunnyside’s proposed amendment to add a contribution counterclaim is

futile because Sunnyside has no cost recovery claim against Utah. See Doc. 346 at 15-16 (stating

“Any contribution claim under Section 113 ‘of necessity’ ‘must incorporate the liabilities set forth

in § 107(a), as those are the costs to be equally apportioned’”) (quoting Bancamerica Commercial



                                                  5
Corp. v. Mosher Steel of Kansas, 100 F.3d 792, 800 (10th Cir. 1996), as amended, 103 F.32d 80

(1996)).

       As discussed above, Sunnyside’s proposed counterclaim states a claim for cost recovery.

The Court grants Sunnyside’s motion to amend to add contribution claims.

Declaratory Judgment

       ER has asserted, and Sunnyside seeks to add, counterclaims for declaratory relief pursuant

to 42 U.S.C. § 9613(g)(2) which provides in part: “the court shall enter a declaratory judgment on

liability for response costs or damages that will be binding on any subsequent action or actions to

recover further response costs.”

       New Mexico and Utah move to dismiss ER’s counterclaims for declaratory relief, and Utah

opposes Sunnyside’s motion to add counterclaims for declaratory relief, on the ground that “a

plaintiff cannot bring a claim for declaratory relief under § 113(g)(2)(B) in the absence of a valid

underlying contribution or cost-recovery claim.” Doc. 243 at 16, Doc. 346 at 15 (both quoting

Atlantic Richfield v. United States, 181 F.Supp.3d 898, 923 (D.N.M. 2016) (Parker, J.)).

       The Court denies New Mexico’s and Utah’s motion to dismiss ER’s counterclaims for

declaratory relief, and grants Sunnyside’s motion to add counterclaims for declaratory relief,

because ER’s counterclaims and Sunnyside’s proposed counterclaims state claims for cost

recovery and contribution.

Undue Delay and the Requirement to Meet and Confer Prior to Filing Motion to Amend

       Utah asserts that Sunnyside “failed to properly meet and confer prior to filing its Motion”

and quotes Special Master Torgerson’s statement at the August 30, 2019, Status Conference:

       [G]oing forward, you’re going to be required to set forth in your motion that you
       met and conferred and discussed the issue on this date or exchanged e-mails or –
       my preference is a personal conversation, not an e-mail – but to set forth some
       indication that you made a good-faith attempt to resolve the issue and you met and

                                                 6
       conferred and discussed it. And if that’s not in the motion, it’s going to be denied
       summarily.”

Response at 10 (emphasis added).

       Sunnyside’s counsel sent an email to counsel for New Mexico and Utah on Thursday,

September 26, 2019, stating that he was planning on filing a motion for leave to add counterclaims

and that he assumed counsel for New Mexico and Utah (“States”) would oppose the motion. See

Utah’s Response at7-8, Doc. 346, filed October 23, 2019. Utah’s counsel responded with an email

the next day stating the Mining Defendants never raised the possibility of counterclaims and that

Sunnyside’s email is not a proper effort at meet and confer under the Local Rules and the Special

Master’s orders. See Doc. 346-1 at 5. Sunnyside’s counsel responded that same day stating they

raised the possibility of amending their pleadings “at the meet and confer in Denver back in July,”

that they wanted to review ER’s counterclaims and the States’ “motions to dismiss those claims

before making a final decision on filing anything,” and that he was available the rest of the day

and Monday, September 30, 2019. Doc. 346-1 at 5. After a couple more emails exchanges,

Sunnyside’s counsel stated Utah’s counsel could call him Monday, September 30, 2019, and that

he was “happy to discuss further but don’t expect to reach agreement based on the arguments you

made with ER.” Doc. 346-1 at 5.

       The Court finds that Sunnyside properly met and conferred prior to filing its Motion and

did not unreasonably delay filing its Motion. The email exchange between counsel show that they

briefly conferred about the matter. Additional discussion would likely have been futile given that

both counsel had considered the briefing of the issues from the States’ motion to dismiss ER’s

similar counterclaims. That briefing was completed on September 5, 2019, and Sunnyside filed

its Motion on September 30, 2019. Sunnyside’s waiting until after it reviewed ER’s counterclaims




                                                7
and the States’ motion to dismiss ER’s counterclaims is consistent with Sunnyside’s obligation

under Fed. R. Civ. P. 11(b)(2) to make sure its claims are warranted by existing law.

       Utah also asserts that Sunnyside “unreasonably delayed bringing its Motion,” because

“[t]he facts underlying Sunnyside’s proposed counterclaims … have been known to it for years.”

Response at 11.

       Sunnyside timely filed its Motion. Sunnyside filed its Motion by the September 30, 2019,

deadline for moving to amend pleadings, which was proposed by the Parties and adopted by the

Court. See Joint Status Report and Provisional Discovery Plant at 4, Doc. 244, filed July 30, 2019;

Special Master Torgerson’s Order Adopting Joint Status Report and Provisional Discovery Plan

and Setting Case Management Deadlines, Doc. 303, filed September 11, 2019.

Innocent Landowner Defense

       New Mexico and Utah argue that ER’s counterclaims and Sunnyside’s proposed

counterclaims fail because of CERCLA’s innocent landowner defenses. See Doc. 243 at 17,

Doc. 346 at 16. CERCLA’s defense provision states: “There shall be no liability under [the cost

recovery provision] for a person otherwise liable who can establish by a preponderance of the

evidence that the release or threat of release … were caused solely by … an act or omission of a

third party.” 42 U.S.C. § 9607(b). “To be sure, on occasion it is proper to dismiss a claim on the

pleadings based on an affirmative defense. But that is only when the complaint itself admits all

the elements of the affirmative defense by alleging the factual basis for those elements.”

Fernandez v. Clean House, LLC, 883 F.3d 1296, 1299 (10th Cir. 2018). New Mexico and Utah

have not identified those portions of the counterclaims that admit all the elements of the

CERCLA’s innocent landowner defenses. Consequently, the Court will not, at this time, dismiss




                                                8
ER’s counterclaims or find Sunnyside’s proposed counterclaims futile, based on CERCLA’s

innocent landowner defenses.

       IT IS ORDERED that:

(i)    States of New Mexico’s and Utah’s Motion to Dismiss Counterclaims of Defendant

       Environmental Restoration, LLC and Incorporated Supporting Memorandum, Doc. 243,

       filed July 29, 2019, is DENIED.

(ii)   Defendant Sunnyside Gold Corporation’s Motion for Leave to Amend Answers, Doc. 312,

       filed September 30, 2019, is GRANTED.




                                         ________________________________________
                                         CHIEF UNITED STATES DISTRICT JUDGE




                                            9
